Citation Nr: 1814283	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-22 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for hypothyroidism, to include as due to radiation exposure.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1986 to December 1986 and from October 2001 to June 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO). 

In January 2016, the Board remanded the appeal to issue a formal finding of unavailability of the Veteran's service treatment records for his second period of active service; to obtain outstanding treatment records; and, to afford the Veteran a VA examination to determine the nature and etiology of his thyroid condition.
The Board finds there has been substantial compliance with its remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)  

The Board recognizes that the Veteran attempts to raise the issue of entitlement to service connection for posttraumatic stress disorder in a statement dated in November 2017.  The Veteran is advised that a claim for benefits must be submitted on the application form prescribed by the VA Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2017).  


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran does not have an undiagnosed illness or medically unexplained chronic multisymptom illness manifested by hypothyroidism.

3.  Hypothyroidism was not initially manifested during service, was not initially manifested within one year of service, and is not etiologically related to the Veteran's military service.  


CONCLUSION OF LAW

The criteria for establishing service connection for hypothyroidism have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1117, 1131, 1137 (2012); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.317 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that the Veteran's service treatment records for his period of active service from October 2001 to June 2003 are unavailable.  The Agency of Original Jurisdiction made a formal finding regarding the unavailability of these records and informed the Veteran of their unavailability in a letter dated in January 2017.  The Veteran was advised to submit any copies of service treatment records that he may have in his possession.  No additional service treatment records were provided by the Veteran.  Thus, the Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).  As such, the case is ready to be decided on its merits.


Law and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303 (a) (2016). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1110; 38 C.F.R. §§ 3.307, 3.309.  For a disease to be considered chronic, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time; isolated findings or a diagnosis including the word "chronic" do not establish chronicity.  38 C.F.R. §§ 3.303 (b), 3.307. 

The term "chronic disease," whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C. § 1101 and 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 131 (Fed. Cir. 2013).  

If a chronic disease is diagnosed after separation from service and not within any applicable presumptive period, service connection may still be granted if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303 (d). 

With regard to claims based on Persian Gulf service, service connection may be presumed for certain conditions under 38 U.S.C. § 1117.  More specifically, 38 U.S.C. § 1117 provides in part that the VA Secretary may pay compensation under this subchapter to a Persian Gulf Veteran with a "qualifying chronic disability" that became manifest (A) during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War; or (B) to a degree of 10 percent or more during the presumptive period prescribed under subsection (b).

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; (B) The following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Irritable bowel syndrome; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi-symptom illness; or (C) Any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117 (d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a)(2).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. 
§ 3.317(d).

VA shall consider all information and lay and medical evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran is claiming service connection for hypothyroidism.  He asserts that his hypothyroidism was caused by an environmental factor during active service.  See November 2017 statement.  He also asserts that veterans with posttraumatic stress disorder are eight times more likely to have thyroid dysfunction.  The Veteran cited a blog entry from an attorney's website in support of his claims.  See Id.

The Board initially observes that hypothyroidism is not a disease for which service connection may be presumed as it is neither: (1) one of the diseases listed in 38 U.S.C. § 1112(c) or 38 C.F.R. § 3.309(d), which the VA Secretary has determined that a positive association with radiation exposure exists; nor (2) a "radiogenic disease" (one that may be induced by ionizing radiation, either listed at 38 C.F.R. 
§ 3.311(b) or established by competent scientific or medical evidence to be a radiogenic disease).  See 38 U.S.C. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.311.  

In April 2017, the Veteran was afforded a VA examination to determine the nature and etiology of his claimed thyroid condition.  The VA examiner reported that the Veteran had been diagnosed with hypothyroidism in 2005 and Hashimoto's thyroiditis in 2006.  Prior to his deployment and after his separation from active service, the Veteran was employed as a civilian safety/radiation officer.  During his second period of active service, the Veteran worked as a combat engineer and conducted radiation inspections.  The Veteran underwent an occupational physical examination in 2004 that checked his thyroid values.  The physician told him that his thyroid levels were "off".  He followed up with his personal physician, Dr. Y., in February 2005.  Dr. Y. tested the Veteran's thyroid levels in February 2005, March 2005, June 2005, November 2005, and January 2016.  The Veteran was prescribed thyroid medication after his March 2015 test.  After his January 2016 test, the Veteran was referred to, Dr. K., an endocrinologist.  Dr. K diagnosed nontoxic nodular thyroid goiter secondary to Hashimoto's thyroiditis with hypothyroidism.  The VA examiner reviewed the Veteran's 2004 occupational examination and determined that the liver enzyme value was abnormal, but his thyroid values were normal.  The first instance of an elevated thyroid finding was in February 2005.  The VA examiner concluded that the first date of hypothyroidism was in February 2005.  The cause of hypothyroidism was attributed by the Veteran's endocrinologist to be an auto-immune disorder, rather than the result of radiation exposure.  The VA examiner explained that the cause of thyroiditis was not clearly known in the medical literature, but to attribute it to the Veteran's time in Iraq would be speculative.  There were no service treatment records available for review.  The VA examiner opined that it was less likely than not that the Veteran's thyroid condition was caused by his active service.  He acknowledged that the medical literature indicated that environmental radiation exposure may increase the possibility of developing markers of autoimmune thyroid disease, but there was disagreement about the evidence for this and developing hypothyroidism.  The studies evaluated survivors of large dosages of radiation such as atomic bomb survivors.  The Veteran had not been exposed to any large dosages of radiation.  The VA examiner acknowledged that chronic low dosage radiation may have an effect, but to parse out the Veteran's exposure in his civilian job and during his second period of active service was not possible.  He concluded that without resorting to speculation, it was not possible to determine the relationship between the Veteran's current diagnosed thyroid conditions and his military service.

In October 2017, the VA examiner provided the same opinion and indicated that he reviewed the newly submitted evidence when he prepared his initial opinion.

As explained by the medical opinions discussed above, neither an undiagnosed illness, nor a medically unexplained chronic multisymptom illness, has been shown in connection with the Veteran's claimed hypothyroidism.  Furthermore, the Board finds the assessments of the July 2017 VA examiner persuasive.  The examiner has appropriate expertise and based his assessments on review of the claims file, examination and interview of the Veteran, and a review of relevant medical literature.  Furthermore, there is no objective competent and probative evidence, such as a medical assessment, suggesting that the Veteran has either an undiagnosed illness or a medically unexplained chronic multisymptom illness manifested by hypothyroidism.

The Board has considered the Veteran's lay statements regarding the etiology of his hypothyroidism.  The Veteran's assertion that he was told he had a thyroid condition in 2004 is outweighed by the VA examiner's finding that the 2004 occupational examination results for the thyroid were normal based on a review of the test results. 

Regarding the Veteran's claim that his hypothyroidism is related to environmental factors during active service, the Board finds that this assertion is outweighed by the VA opinions of record.  The Veteran as a layperson is not competent to offer an opinion regarding the etiology of his hypothyroidism.  Additionally, the blog entry that he cited in support of his assertion is of little probative value as there is no indication that it was prepared by a medical professional.  Conversely, the VA opinion of record was prepared by a VA examiner with specialized medical knowledge and was based on a comprehensive review of the record, medical literature, and examination for the Veteran.

As such, because the Veteran's hypothyroidism is not an undiagnosed illness, service connection under 38 C.F.R. § 3.317 is not warranted.  Moreover, the weight of the evidence does not show that he had been diagnosed with hypothyroidism until 2005, more than one year after service.  Accordingly, service connection on either a direct bases or due to a presumptive chronic disability manifesting within one year of active service is not warranted.  

In addition, the Board finds that the claim of entitlement to service connection for hypothyroidism must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for hypothyroidism, to include as due to radiation exposure, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


